Opinion op the Court by
Chief Justicie Settle
Beversing. Decided upon authority of opinion in Kentucky Traction & Terminal Co. v. Murray, of this date.
As this appeal was submitted with that of the Kentucky Traction & Terminal Company v. James A. Murray, etc., and the questions presented for decision in this case are the same as in that, it is only necessary to say that the conclusions expressed in the opinion this day handed down in the Murray case must’ control the decision of this case: Hence, no additional statement of our views of the law is required.
For the reasons indicated, and by authority of the opinion in Kentucky Traction & Terminal Co. v. James A. Murray, etc., the judgment is reversed, and cause remanded for such proceedings as may be consistent with the opinion in the- Murray case.